e>i, flr-tv/r^,
                                                                                                010
                     Laurine J. Blake, Presiding Judge
                     336thDistrict Court
                     Fannin County, TEXAS
                     101 E. Sam Rayburn Drive, Suite 200
                     Bonham, TX 75418




January 16, 2015                                                   ©0UBT OF CRIMINAL APPEALS

Court of Criminal Appeals                                                       20 2015
Louise Pearson, Clerk
P.O. Box 12308                                                        Ab©lAcos?a, Clerk
Capital Station
Austin, TX 78711

Re: In the Court of CriminalAppeals of Texas, Nos. WR-81,195-06, WR-81,195-07, WR-
81,195-08, WR-81,195-09, WR-81,295-010, Ex Parte William AlbertSchatte, Applicantfor
Writs ofHabeas Corpus



Dear Ms. Pearson,                               r

I respectfully request a 60 day extension from the Court of Criminal Appeals regarding the
Courts order filed October 22, 2014, on the above referenced Writ Application.

Due to a failure of notice of appointment to the attorney appointed to represent Mr. Schatte, there
has been a delay in the progress of the case.

If additional information is required in order to secure the extension, please let me know what
procedure should be followed.

Thank you in advance for your assistance in this matter.

Respectfully,




Laurine J. Blake
Presiding Judge
336th District Court
Fannin County, Texas

LJB/pk